DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #17/360,021
Claim 1: A method comprising:








determining an audio signal strength associated with an audio signal of a sound source within a local area;
determining a visual signal strength associated with a portion of the visual signal corresponding to the audio signal;
selecting a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength; and
augmenting the weak signal, wherein the augmented weak signal is presented to a user.

Patent #11,087,777
Claim 1: A method comprising:
identifying an audio signal of a sound source based in part on a correspondence analysis of a visual signal describing a local area that includes the sound source and sound produced by a plurality of sound sources including the sound source within the local area;
determining an audio signal strength associated with the audio signal;

determining a visual signal strength associated with a portion of the visual signal corresponding to the audio signal;
selecting a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength; and
augmenting the weak signal, wherein the augmented weak signal is presented to a user in conjunction with other signals from the group of signals.
Claim 2: The method of claim 1, further comprising:
responsive to selecting the audio signal as the weak signal, augmenting the audio signal.

Claim 3: The method of claim 2, wherein augmenting the audio signal comprises
amplifying the audio signal.

Claim 4: The method of claim 2, wherein augmenting the audio signal comprises:
identifying frequencies in the audio signal that do not correspond to the sound source; and
applying a filter to the audio signal to attenuate the identified frequencies.

Claim 5: The method of claim 1, further comprising:
responsive to selecting the visual signal as the weak signal, augmenting the visual signal.

Claim 6: The method of claim 5, wherein augmenting the visual signal comprises:
modifying one or more properties of the visual signal, wherein the one or more properties include at least one of: brightness, contrast, color, and sharpness.

Claim 7: The method of claim 5, wherein augmenting the visual signal comprises:
augmenting a portion of the visual signal corresponding to the audio signal.

Claim 8: The method of claim 5, wherein augmenting the visual signal comprises:
modifying the visual signal to include a visual indicator proximate to a location of the sound source.

Claim 9: The method of claim 8,
wherein a movement of the visual indicator corresponds to the audio signal.

Claim 10: The method of claim 1, wherein selecting the weak signal comprises:
receiving an input from the user indicating the weak signal; and
selecting the weak signal based on the received input.

Claim 11: The method of claim 1, wherein selecting the weak signal comprises:
determining a signal-to-noise ratio of the audio signal;
determining a signal-to-noise ratio of the portion of the visual signal; and
based on a comparison of the signal-to-noise ratio of the audio signal and the portion of the visual signal, selecting the weak signal.

Claim 12: The method of claim 1, wherein augmenting the weak signal comprises:
generating an instruction to present a haptic signal to the user in conjunction with the other signals.

Claim 13: A system comprising:
a transducer assembly configured to present audio to a user;
a display assembly configured to present visual content to the user; and
a controller configured to:







determine an audio signal strength associated with an audio signal of a sound source within a local area,
determine a visual signal strength associated with a portion of the visual signal corresponding to the audio signal,
select a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength, and
augment the weak signal, wherein the augmented weak signal is presented to a user.



Claim 14: The system of claim 13, wherein the controller is configured to:
select the audio signal as the weak signal; and
responsive to selecting the audio signal, augment the audio signal.

Claim 15: The system of claim 14, wherein the controller is further configured to:
amplify the audio signal.

Claim 16: The system of claim 14, wherein the controller is further configured to:
identify frequencies in the audio signal that do not correspond to the sound source; and
apply a filter to the audio signal to attenuate the identified frequencies.

Claim 17: The system of claim 13, wherein the controller is further configured to:
select the visual signal as the weak signal; and
responsive to selecting the visual signal, augment the visual signal.

Claim 18: The system of claim 17, wherein the controller is further configured to:
modify one or more properties of a portion of the visual signal that corresponds to the audio signal, the one or more properties including at least one of: brightness, contrast, color, and sharpness.

Claim 19: The system of claim 17, wherein the controller is further configured to:
modify the visual signal to include a visual indicator proximate to a location of the sound source.

Claim 20: A non-transitory computer readable medium configured to store program code instructions, when executed by a processor, cause the processor to perform steps comprising:








determining an audio signal strength associated with an audio signal of a sound source within a local area;
determining a visual signal strength associated with a portion of the visual signal corresponding to the audio signal;
selecting a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength; and
augmenting the weak signal, wherein the augmented weak signal is presented to a user.

Claim 2: The method of claim 1, further comprising:
responsive to selecting the audio signal as the weak signal, augmenting the audio signal.

Claim 3: The method of claim 2, wherein augmenting the audio signal comprises
amplifying the audio signal.

Claim 4: The method of claim 2, wherein augmenting the audio signal comprises:
identifying frequencies in the audio signal that do not correspond to the sound source; and
applying a filter to the audio signal to attenuate the identified frequencies.

Claim 5: The method of claim 1, further comprising:
responsive to selecting the visual signal as the weak signal, augmenting the visual signal.

Claim 6: The method of claim 5, wherein augmenting the visual signal comprises:
modifying one or more properties of the visual signal, wherein the one or more properties include at least one of: brightness, contrast, color, and sharpness.

Claim 7: The method of claim 5, wherein augmenting the visual signal comprises:
augmenting a portion of the visual signal corresponding to the audio signal.

Claim 8: The method of claim 5, wherein augmenting the visual signal comprises:
modifying the visual signal to include a visual indicator proximate to a location of the sound source.

Claim 9: The method of claim 8,
wherein a movement of the visual indicator corresponds to the audio signal.

Claim 10: The method of claim 1, wherein selecting the weak signal comprises:
receiving an input from the user indicating the weak signal; and
selecting the weak signal based on the received input.

Claim 11: The method of claim 1, wherein selecting the weak signal comprises:
determining a signal-to-noise ratio of the audio signal;
determining a signal-to-noise ratio of the portion of the visual signal; and
based on a comparison of the signal-to-noise ratio of the audio signal and the portion of the visual signal, selecting the weak signal.

Claim 12: The method of claim 1, wherein augmenting the weak signal comprises:
generating an instruction to present a haptic signal to the user in conjunction with the other signals.

Claim 13: A system comprising:
a transducer assembly configured to present audio to a user;
a display assembly configured to present visual content to the user; and
a controller configured to:
identify an audio signal of a sound source based on a correspondence analysis of a visual signal describing a local area that includes a sound source and sound produced by a plurality of sound sources including the sound source within the local area;
determine an audio signal strength associated with the audio signal;

determine a visual signal strength associated with a portion of the visual signal corresponding to the audio signal;
select a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength; and
augment the weak signal, wherein the augmented weak signal is presented to the user via at least one of the transducer assembly and the display assembly in conjunction with other signals from the group of signals.

Claim 14: The system of claim 13, wherein the controller is configured to:
select the audio signal as the weak signal; and
responsive to selecting the audio signal, augment the audio signal.

Claim 15: The system of claim 14, wherein the controller is further configured to:
amplify the audio signal.

Claim 16: The system of claim 14, wherein the controller is further configured to:
identify frequencies in the audio signal that do not correspond to the sound source; and
apply a filter to the audio signal to attenuate the identified frequencies.

Claim 17: The system of claim 13, wherein the controller is further configured to:
select the visual signal as the weak signal; and
responsive to selecting the visual signal, augment the visual signal.

Claim 18: The system of claim 17, wherein the controller is further configured to:
modify one or more properties of a portion of the visual signal that corresponds to the audio signal, the one or more properties including at least one of: brightness, contrast, color, and sharpness.

Claim 19: The system of claim 17, wherein the controller is further configured to:
modify the visual signal to include a visual indicator proximate to a location of the sound source.

Claim 20: A non-transitory computer readable medium configured to store program code instructions, when executed by a processor, cause the processor to perform steps comprising:
identifying an audio signal of a sound source based in part on a correspondence analysis of a visual signal describing a local area that includes the sound source and sound produced by a plurality of sound sources including the sound source within the local area;
determining an audio signal strength associated with the audio signal;

determining a visual signal strength associated with a portion of the visual signal corresponding to the audio signal;
selecting a weak signal from a group of signals including the audio signal and the portion of the visual signal, the selecting based in part on the visual signal strength and the audio signal strength; and
augmenting the weak signal, wherein the augmented weak signal is presented to a user in conjunction with other signals from the group of signals.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651